Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

2.  Claims 1-2, 4-7, 9, 11-17, 19-20, 22, 24-29, 31-37 and 40-50 are pending.

3.  Applicant’s IDS, filed 2/22/2021, is acknowledged and have been considered. 

EXAMINER'S AMENDMENT

4.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

5.  Authorization for this Examiner's Amendment was given in a telephone interview with Jeanne Brashear on 4/13/2021.

In the Claims:

6.  In claim 44, line 1, the phrase “claim 44" has been replaced with – claim 43 –.

REASONS FOR ALLOWANCE

7. The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment which amends claim 7 to recite that the amount of reduced disulfide bonds in the antigen-binding protein is decreased by at least 15% has overcome the prior rejection under 37 USC 112(b). 

Applicant has also overcome the outstanding rejection of claim 34 under 35 USC 103 because applicant has cancelled this claim.

The closest prior art was considered to be Zhou (WO 2008/036899) which was discussed in the OA of 3/12/2020. Zhou as previously noted teaches a method of purifying a monoclonal antibody by passing an aqueous solution with the antibody over a protein A column followed by viral inactivation and then clarification using a A1HC pod depth filter, which is considered a “charged depth filter”. However, Zhou does not teach the step (b) incubating the filtrate for at least four hours, wherein the percentage of reduced ABP molecules in the filtrate after the incubating step is decreased as currently recited. Applicant appears to have recognized an unexpected advantage to reducing the amount of reduced ABP molecules in the filtrate with the recited incubating step. 

Accordingly, claims 1-2, 4-7, 9, 11-17, 19-20, 22, 24-29, 31-37 and 40-50 are deemed allowable. 

8.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 13, 2021			/JAMES  ROGERS/


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644